DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 2/24/2022.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9956163 (‘163 patent) in view of Tayel et al. (Journal of Food Safety Vol. 31, Issue 2. May 2011. pages 211-218, abstract only) (newly applied as necessitated by amendment). The claims of patent ‘163 recite a high SPF (sun protection factor) formulation for treating skin discoloration, comprising effective amounts of: a bidens pilosa extract; an acetyl rheum rhaponticum root extract; a Vitamin E compound; a thermus thermophilus ferment extract; zinc oxide; and titanium dioxide, wherein said formulation provides a sun protection factor of SPF 50 or more; and wherein the formulation is a topical formulation in the form of a liquid, cream or gel (claim 1) and a high SPF (sun protection factor) formulation for treating skin discoloration, comprising effective amounts of: (i) a first anti-melanin agent, wherein said first anti-melanin agent comprises a bidens pilosa extract; (ii) a second anti-melanin agent, wherein said second anti-melanin agent comprises a rheum rhaponticum extract; (iii) an anti-inflammatory agent, wherein said anti-inflammatory agent comprises a Vitamin E compound; (iv) a sun protection agent, wherein said sun protection agent comprises zinc oxide and titanium dioxide, wherein said sun protection agent offers a sun protection factor of SPF 50 or more; and wherein the formulation is a topical formulation suitable for topical delivery (claim 4). Claims 2 and 8 of the ‘163 patent is drawn to vitamin E is disodium lauriminodipropionate tocopheryl phosphate and the formulation is a paraben-free (claim 3, 9).

Claim 1 of the instant application is drawn to a formulation for treating skin discoloration comprising effective amounts of: a bidens pilosa extract; an acetyl rheum rhaponticum root extract; a Vitamin E compound; a preservative; and a thermus thermophilus ferment extract, wherein the formulation is a topical formulation in the form of a serum and claim 9 is drawn to a formulation for treating skin discoloration, comprising effective amounts of: (i) a first anti-melanin agent, wherein said first anti-melanin agent comprises a bidens pilosa extract; (ii) a second anti-melanin agent, wherein said second anti-melanin agent comprises a rheum rhaponticum extract; (iii) an anti-inflammatory agent, wherein said anti-inflammatory agent comprises a Vitamin E compound; and (iv) a preservative; wherein the formulation is a topical formulation suitable for topical delivery. While the claims of the ‘193 patent recite that the formulation has a specific property (that it is SPF 50), the intended use is the same and the formulation recites the same core ingredients: a bidens pilosa extract; an acetyl rheum rhaponticum root extract; a Vitamin E compound; a thermus thermophilus ferment extract and also recites that the formulations are used in topical formulations. Both Applications recite the same amounts of the instantly claimed ingredients in dependent claims and the same vitamin E compound and that the formulation is paraben-free in dependent claims.  Pasquet teaches that Zinc Oxide is a preservative for pharmaceutical or cosmetic formulations.  Tayel et al. teaches that Zinc Oxide is effective as a preservative for food.  Please note that preservatives that are considered safe for food, would be considered safe for topical application, since food products can be administered to skin as skin care products.  Therefore, the instantly claimed invention is anticipated by the ‘163 patent, since the formulation in the ‘163 patent contains Zinc Oxide as an additional ingredient in an effective amount and is a type of preservative.  The species of Zinc Oxide anticipates the genus of a preservative.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699